Citation Nr: 0948538	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  05-13 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The appellant served in a reserve component from October 1954 
to October 1962. He performed no active duty other than for 
training purposes.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The appellant appeared at a hearing at the RO before a 
decision review officer in September 2005.  A transcript of 
the hearing is associated with the claims file.  He also 
requested a Board hearing at the local RO via video 
conference, but he withdrew that request in October 2005.

In July 2006, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO completed the additional 
development as directed, continued to deny the claims, and 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The competent evidence of record does not show the 
appellant to have been diagnosed with a bilateral hearing 
loss or otherwise shown to have had a bilateral hearing loss 
during a period of active duty for training or inactive duty 
for training.

2.  The competent evidence of record does not show the 
appellant to have been diagnosed with tinnitus or otherwise 
shown to have had bilateral tinnitus during a period of 
active duty for training or inactive duty for training.




CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated during active duty for training or inactive duty 
for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.1(k), 3.6(a),(c)(3), 3.303 (2009).

2.  Tinnitus was not incurred in or aggravated during active 
duty for training or inactive duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.1(k), 3.6(a),(c)(3), 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the appellant 
in July 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  Pursuant to the Board's 
remand, an August 2006 AMC letter reiterated the information 
noted in the 2004 letter, and provided adequate notice of how 
disability ratings and effective dates are assigned in the 
event service connection is granted.  The August 2006 letter 
complied with all VCAA notice requirements.  

Following the issuance of the August 2006 letter and 
additional development, the claims were reviewed on a de novo 
basis in the November 2009 supplemental statement of the 
case.  Thus, any timing-of-notice error was cured and 
rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the appellant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  While the appellant 
may not have received full notice prior to the initial 
decision, after notice was provided, he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims via the presentation of pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Active military service includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in line of duty.  38 U.S.C.A. § 106; 38 C.F.R. § 3.6(a).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection on a presumptive basis 
is not available where the only service performed is active 
duty for training or inactive duty for training.  Biggins v. 
Derwinski, 1 Vet. App. 474, 476-78 (1991).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status will not always constitute 
competent medical evidence.  See Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 

Analysis

A private examination conducted in 2004 diagnosed the 
appellant with a bilateral sensorineural hearing loss.  The 
examiner, Ms C, noted in a June 2004 report that the 
appellant reported a history of noise exposure to gunfire, 
power tools, and engines.  Based on the appellant's reported 
history and the nature and degree of his hearing loss, Ms C 
opined his hearing loss and tinnitus were a result of the 
appellant's history of noise exposure and the aging process.

The appellant was a U.S. Marines Corps reservist.  He 
asserted in his formal claim (VA Form 21-526) that he 
believed the genesis for his hearing loss and tinnitus was an 
incident in 1959/1960 during which he was exposed to the 
rifle fire of the Marine next to him.  The appellant noted he 
wore no ear protection during his reserve tours.  At the 
September 2005 hearing he noted he also was exposed to the 
blast of hand grenades.  The appellant noted that, while he 
worked in the presence or vicinity of power tools used by 
others on construction sites and other locales, he wore ear 
protection during his regular civilian employment.

The April 2007 VA examination report notes the Veteran told 
the examiner he had less than two years of active duty, and 
was in the reserves from 1954 to 1962.  The examiner noted a 
positive history of exposure to rifle fire in an infantry 
unit, as well as during 12 weeks of basic training.  Some 
positive occupational noise exposure also was noted during 
the appellant's civilian work as an electrician in 
construction and factory work settings.  The appellant denied 
any recreational noise exposure.  The appellant reported 
bilateral constant tinnitus since the 1970s.

Examination revealed normal middle ear status bilaterally.  
Test results revealed a mild to moderately severe gradually 
sloping sensorineural hearing loss in the right ear, and a 
mild to severe sloping sensorineural hearing loss in the left 
ear.  The examiner opined it was as likely as not that the 
appellant's hearing loss and tinnitus were aggravated by his 
exposure to rifle fire, and the most likely etiology for the 
hearing loss and tinnitus was a combination of noise exposure 
and the aging process.  The examiner noted her opinion was 
based on the appellant's reported history of exposure to 
rifle fire, the audiometric configuration, and the examiner's 
clinical experience.

The April 2007 ear, nose and throat examination report notes 
the appellant's reported history as given, with the exception 
that the appellant reported recreational noise exposure 
secondary to hunting.  Physical examination revealed no 
abnormality of the ear canals, auricles, or tympanic 
membranes.  The examiner opined that the most likely etiology 
for the appellant's hearing loss and tinnitus was military 
noise exposure, which the examiner noted was based on the 
proximity of the onset of symptoms through the appellant's 
years in service.  Nonetheless, the examiner noted, the 
appellant's occupational and recreational noise exposure 
certainly contributed, as well as age.

Upon receipt of the examination reports the RO request the 
audiology examiner to clarify her opinion.  The RO noted the 
fact the appellant did not serve on an extended tour of 
active service but, on average, during two-week annual tours 
for eight years, as well as the fact that he reported the 
sole rifle range incident as the basis for his claim.

In a September 2009 addendum, the examiner noted the 
appellant reported he served on active duty from 1954 to 
1962, which was incorrect, as he only performed reserve tours 
during those years.  Nonetheless, the examiner did not alter 
her nexus opinion that the most likely etiology for the 
appellant's hearing loss and tinnitus was a combination of 
military noise exposure, occupational noise exposure as an 
electrician, and the aging process.  The examiner then noted 
that hearing damage from loud noise exposure is cumulative 
over time, and there was no way to define how much noise 
damage occurred from each source or exposure.  She then 
observed that the same damage to hearing was likely to occur 
even if someone was exposed to harmful noise only two weeks a 
year for eight years as well as if exposed daily for one 
year.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is also mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another, see Evans v. West, 12 Vet. App. 22, 31 (1998); see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), which the Board 
may do, provided the reasons therefor are stated.  Winsett v. 
West, 11 Vet. App. 420, 424-25 (1998).

The Board notes the fact the audiology examiner conducted a 
review of the claims file and fully explained the basis for 
her opinion.  See Nieves v. Rodriguez, 22 Vet. App. 295 
(2008).  The Board notes, however, that she did not cite the 
basis for her opinion that two weeks per year of noise 
exposure is equivalent to daily exposure for a year.  The 
Board is quite aware that it cannot reject a medical opinion 
solely on the rationale that it was based on history given 
by the claimant without first testing credibility of the 
history on which it was based.  See Kowalski v. Nicholson, 
19 Vet. App. 171, 179  (2005) citing Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1993).

As concerns the accuracy of the history the appellant has 
reported, service treatment records are entirely negative for 
any entries related to complaints, findings, or treatment 
for, hearing loss or tinnitus.  A January 1960 Quadrennial 
Medical Examination report notes the appellant's ears and 
hearing were assessed as normal.  The report notes the 
whispered voice was normal bilaterally at 15/15.  The 
examiner rejected those results as invalid because military 
whispered voice examinations cannot compare to current 
audiological testing and they would not have revealed a high 
frequency hearing loss.

Attaching no weight to the 1960 whispered voice hearing test 
was certainly within the province of the audiology examiner.  
The Board, however, finds that while the spoken voice test is 
not on an equal footing technologically with a properly 
conducted modern audiology examination, the spoken voice test 
of record in the instant case still enjoys one significant 
advantage over the modern-day audiology examination-it was 
conducted contemporaneously with the timeframe the appellant 
asserts his ears were damaged by a rifle report from the 
Marine firing next to him.

In addition to the fact the service treatment records are 
negative for any complaint of an acoustic trauma incident or 
complaints of hearing loss or tinnitus, the appellant's 
Report of Medical History for that 1960 examination notes 
that he specifically denied any history of ear, nose, or 
throat, trouble.  The audiology examiner did not comment on 
proximity of symptoms, but the ear examiner partially based 
his positive nexus opinion on the proximity of the 
appellant's hearing loss and tinnitus with the supposed 
exposure.  This opinion or observation is undermined by the 
fact the appellant noted his symptoms began around 1970, 
years after his last tour of active duty for training or 
inactive duty for training, and after a period when he was 
still exposed to his occupational and recreational loud 
noise.

Implicit in the audiology examiner's opinion, even though she 
declined to attach a value or percentage to the appellant's 
military, on-the-job, and recreational exposure, is an 
assumption that his exposure during his active duty for 
training and inactive duty for training was constant.  
Consequently, in light of the fact both the audiology and ear 
examiners did in fact note the etiology of the appellant's 
hearing loss was a combination of events-including the aging 
process, the Board deems her opinion that the appellant's 
intermittent military exposure is the most likely etiology to 
be speculative.  

In any event, the appellant does not base his claim on 
cumulative military noise exposure, but a specific event in 
1960, for which there is absolutely no corroborative support.  
While the absence of supporting evidence is not automatically 
fatal to the claim, and the appellant is certainly competent 
to relate his personal experience, the Board rejects the 
reliability of his recall.  As one example, the Board notes 
his denial to the audiology examiner of recreation noise 
exposure, while noting to the ear examiner that he was 
exposed to recreation noise via hunting.  Thus, the Board is 
constrained to find the preponderance of the evidence is 
against the claim.  38 C.F.R. § 3.303.  The benefit sought on 
appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


